PER CURIAM.
This appeal is by the plaintiff below from a judgment for the defendant based on a directed verdict at the close of the plaintiff’s case, in a jury trial in the civil court of record of Dade County.
Upon an earlier trial of the cause a directed verdict was entered for the defendant. The judgment thereon was appealed, and this court reversed. See Pollak v. Meyer, Fla.App.1971, 242 So.2d 796. In the opinion on that first appeal the nature of the case was revealed, and this court held the plaintiff had made a prima facie case. Following that reversal a new trial was held. Upon examination of the record we conclude, as we did previously, that the evidence presented by and on behalf of the plaintiff was sufficient to establish a prima facie case, and that it was error to direct a verdict for the defendant.
The judgment is reversed, and the cause again is remanded for a new trial.